Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


In Re: Glenn Aron Bohon                               Appeal from the 5th District Court of
                                                      Bowie County, Texas (Tr. Ct. No. 022562-
No. 06-13-00075-CV                                    005). Opinion delivered by Justice Carter,
                                                      Chief Justice Morriss and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant, Glenn Aron Bohon, pay all costs of this appeal.




                                                      RENDERED AUGUST 27, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk